EXHIBIT 10.41
SUMMARY OF ATHERSYS, INC.
2011 CASH BONUS INCENTIVE PLAN
On March 25, 2011, the Board of Directors of Athersys, Inc. (the “Company”),
upon the recommendation of the Compensation Committee of the Board of Directors
of the Company, approved a cash bonus incentive plan (the “Plan”) for the year
ended December 31, 2011 for the named executive officers of the Company. The
Plan provides that each participant is eligible to earn a bonus during the award
term of January 1, 2011 through December 31, 2011. The Plan provides for the
following target bonus percentages of the named executive officer’s salary
during the award term, weighted as set forth below on the achievement of
specified corporate goals, with the remainder based on individual/functional
performance. The corporate goals include advancing the Company’s clinical
programs for MultiStem, executing against the established operating plan and
capital acquisition objectives, and advancement of strategic partnership and
program activities. There is no formally adopted plan document for the Plan.

                      Target     Weighting on   Title   Bonus     Corporate
Goals  
Chief Executive Officer
    40 %     100 %
President & Chief Operating Officer
    33 %     80 %
Executive Vice President & Chief Scientific Officer
    33 %     80 %
Sr. Vice President, Regenerative Medicine
    30 %     60 %
Vice President of Finance
    25 %     60 %

 

 